Citation Nr: 0425636	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether reduction of the service- connected degenerative 
joint disease, right shoulder, with impingement, evaluated as 
20 percent disabling from September 5, 2000, to February 21, 
2001, was proper.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, right shoulder, with impingement, evaluated 
currently as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease, left shoulder, with bursitis, evaluated 
currently as 10 percent disabling.

4.  Entitlement to an initial increased evaluation for benign 
prostatic hypertrophy, currently evaluated as 10 percent 
disabling.
 
5.  Entitlement to an increased evaluation for the residuals 
of an injury to the lumbar spine with arthritis, evaluated 
currently as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 determination of the 
Cleveland, Ohio, RO.  Prior to this time, the veteran had 
been awarded a 10 percent evaluation for a bilateral shoulder 
disorder and a 20 percent evaluation for the residuals of an 
injury to the lumbar spine with arthritis (hereinafter 
sometimes referred to as the "service connected back 
disorder").

In October 2002, the veteran was awarded a 20 percent 
evaluation for degenerative joint disease, right shoulder, 
with impingement (the "service connected right shoulder 
disorder") from September 5, 2000, to February 21, 2001.  A 
temporary total disability evaluation was awarded from 
February 21, 2001 to April 1, 2001, and separate 10 percent 
evaluations were awarded for the right and left shoulder 
disorders (from April 1, 2001, for the right shoulder and 
from September 5, 2000, for the left shoulder). 

In October 2002, service connection was awarded for benign 
prostatic hypertrophy (BPH).  The veteran has appealed the 
initial evaluation of this disorder.  Thus, the Board has 
characterized the this service-connected disability in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing claims for a higher initial 
rating following a grant of service connection from those 
involving a request for an increase for already service-
connected disability).

A notice of disagreement (NOD) was received in November 2002, 
a statement of the case (SOC) was issued in March 2003 from 
the RO in Atlanta, Georgia, and a substantive appeal was 
received from the veteran in April 2003.  In August 2004, the 
motion to advance this case on the docket of the Board was 
granted.   

In light of the veteran's timely appeal regarding the 
evaluation of his right shoulder to the Board, the 
undersigned will also address whether reduction of the 
service connected right shoulder disorder, evaluated as 20 
percent disabling from September 5, 2000, to February 21, 
2001, and now reduced to 10 percent, was proper.  The veteran 
did not make reference to the temporary total evaluation.  
Consequently, this issue is not before the Board at this 
time.  

The issue of entitlement to an increased evaluation for the 
residuals of an injury to the lumbar spine with arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO did not comply with the procedural requirements 
for reducing the disability rating for the service connected 
degenerative joint disease, right shoulder, with impingement, 
evaluated as 20 percent disabling from September 5, 2000, to 
February 21, 2001, and found 10 percent disabling from April 
1, 2001.

2.  The veteran's service-connected degenerative joint 
disease, right shoulder, with impingement, is manifested by:  
Shoulder forward elevation to 155 degrees; abduction to 130 
degrees; internal rotation to 90 degrees; external rotation 
to 85 degrees; tenderness to palpation and complaints of pain 
and discomfort.

3.  The veteran's service-connected degenerative joint 
disease, left shoulder, with bursitis, is manifested by:  
Shoulder forward elevation to 115 degrees; abduction to 115 
degrees; internal rotation to 90 degrees; external rotation 
to 80 degrees; tenderness to palpation and complaints of pain 
and discomfort.

4.  The competent medical evidence shows that the veteran's 
service-connected 
benign prostatic hypertrophy did not result in a need for 
absorbent materials, or urinary tract infections requiring 
drainage or frequent hospitalization.  However, from April 5, 
2004, urinary incontinence requiring the wearing of absorbent 
materials 2 to 4 times a day was indicated. 


CONCLUSION OF LAW

1.  The RO did not satisfy the procedural requirements 
governing the reduction in ratings prior to effectuating its 
rating decision of October 2003, implementing a reduction 
from 20 percent disabling to 10 percent disabling beginning 
April 1, 2001, and the rating is hereby restored.  38 C.F.R. 
§ 3.105(e), (i)(1) (2003).

2.  A rating in excess of 20 percent for the service-
connected degenerative joint disease, right shoulder, with 
impingement, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a,  
Diagnostic Codes 5003, 5019, 5201, 5202, and 5203 (2003).

3.  A rating in excess of 10 percent for the service-
connected degenerative joint disease, left shoulder, with 
bursitis, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5019, 5201, 5202, and 5203 (2003).

4.  Prior to April 5, 2004, the assignment of an initial 
rating greater than 10 percent for benign prostatic 
hypertrophy were not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7527 (2003).

54.  The criteria for the assignment of an initial rating of 
40 percent for benign prostatic hypertrophy from April 5, 
2004 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.115b, Diagnostic Code 7527 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction in Rating for the Right Shoulder 

In October 2002, the RO increased, and then reduced, the 
veteran's service connected right shoulder disorder.  A 
veteran's disability rating, however, shall not be reduced 
unless an improvement in the disability is shown to have 
occurred.  Prior to reducing a veteran's disability rating, 
VA is required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  Generally, when reduction in the evaluation of a 
service-connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).  In 
the advance written notice, the beneficiary will be informed 
of his right for a pre-determination hearing, and if a timely 
request for such a hearing is received (i.e., within 30 
days), benefit payments shall be continued at the previously 
established level pending a final determination.  38 C.F.R.  
§ 3.105(i)(1).

A reduction in an assigned disability rating, which has been 
in effect for less than 5 years, is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
20 percent rating for right shoulder was in effect for less 
than 5 years, the provisions of 38 C.F.R. § 3.344(a), (b) are 
not for application.  See 38 C.F.R. § 3.344(c); see also 
Brown v. Brown, 5 Vet. App. 413 (1993).  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2003).

In this case, prior to the October 2002 rating action, the 
veteran had been awarded a 10 percent evaluation for a 
bilateral shoulder disorder.  In October 2002, the veteran 
was awarded a 20 percent evaluation for degenerative joint 
disease, right shoulder, with impingement, from September 5, 
2000, to February 21, 2001.  A temporary total disability 
evaluation was awarded from February 21, 2001 to April 1, 
2001, and separate 10 percent evaluations were awarded for 
the right and left shoulder disorders (from April 1, 2001, 
for the right shoulder and from September 5, 2000, for the 
left shoulder).  The veteran's service connected right 
shoulder disorder was essentially increased and decreased 
within the same rating action. 

It is clear that VA failed to follow regulations setting 
forth the procedural requirements for a reduction in 
disability rating.  That is, the veteran was never provided 
notice of the reduction prior to the reduction.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
consistently held that when VA reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio and will be set aside.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.  Therefore, since the procedural requirements for 
the reduction were not complied with, the reduction in the 20 
percent disability rating is set aside, and the 20 percent 
rating for the right shoulder is restored.

The Bilateral Shoulder Disorder

Based on the above, the veteran is now receiving a 20 percent 
evaluation for his right shoulder and a 10 percent evaluation 
for his left shoulder.  The Board must now consider if an 
increased evaluation beyond this is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The RO has evaluated the 
both shoulder disorders under 38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (bursitis).  Bursitis is to be rated as is 
degenerative arthritis established by x-ray findings, on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the arm, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, warrants a 40 percent evaluation for 
the major arm when limitation of motion of the arm is limited 
to 25 degrees from the side.  A 30 percent evaluation is 
warranted for the minor arm when limitation of motion is 
limited to 25 degrees from the side.  At midway between the 
side and shoulder level, a 30 percent evaluation is warranted 
for the major arm and a 20 percent evaluation for the minor 
arm.  When limitation of motion of the arm is limited to the 
shoulder level, a 20 percent evaluation is warranted for the 
major or minor arm.  

Impairment of the humerus, 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 warrants a 50 percent evaluation for the major arm 
with fibrous union of the humerus and a 40 percent evaluation 
for the minor arm.  Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrants a 30 percent evaluation for the 
major arm and a 20 percent evaluation for the minor arm.  
With infrequent episodes and guarding movement at only the 
shoulder level a 20 percent evaluation is warranted for 
either the minor or major arm.  Malunion of the humerus with 
marked deformity warrants a 30 percent evaluation for the 
major arm and a 20 percent evaluation for the minor arm.  A 
moderate deformity warrants a 20 percent evaluation for 
either the major or minor arm.  Based on a review of x-rays 
studies in October 2002, no such impairment of the humerus is 
found or contended by the veteran.

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (impairment of the 
clavicle or scapula).  With dislocation of the clavicle or 
scapula, a 20 percent evaluation is warranted for either the 
minor or major arm.  Nonunion of the clavicle or scapula, 
with loose movement, also warrants a 20 percent evaluation 
for either the minor or major arm.  Without loose movement a 
10 percent evaluation is indicated.  In this case, no 
impairment of the clavicle or scapula is indicated or 
contended.    

At a VA examination in October 2002, the veteran indicated 
that he never injured his shoulders and that it was his 
bursitis that started the disability.  On physical 
examination of the right shoulder, forward elevation was to 
155 degrees; abduction was to 130 degrees; internal rotation 
was to 90 degrees; and external rotation was to 85 degrees.  
Surgery in 2001 was noted.  Tenderness to palpation and 
complaints of pain and discomfort were indicated.  Regarding 
the left shoulder, forward elevation was to 115 degrees, 
abduction was to 115 degrees, internal rotation was to 90 
degrees, and external rotation was to 80 degrees.  Tenderness 
to palpation and complaints of pain and discomfort were also 
noted.  Outpatient treatment records do not indicating a 
greater limitation of motion in either shoulder. 

X-ray studies revealed no evidence of acute injury or 
destructive process.  Degenerative joint disease involving 
the AC joint, bilaterally, with subarticular sclerosis and 
marginal spurring was reported.  The diagnoses indicated 
shoulder bursitis, status post right shoulder arthrotomy in 
2001 for calcific bursitis, and chronic bursitis, left 
shoulder, still symptomatic.

On examination in June 2004, "limited" range of motion of 
the left shoulder was indicated.  The report does not 
indicate that the limitation in the range of motion is worse 
than it was indicated within the October 2002 examination.  
It was noted that surgery on the right shoulder had relied 
most of his symptoms, but not completely.  

Based on the medical evidence cited above, the Board finds no 
basis to award the veteran an increased rating for his 
bilateral shoulder disorder.  Medical evidence obtained by 
the RO or submitted by the veteran fail to support the 
conclusion that the veteran's limitation of motion of the 
right arm is limited to midway between the side and shoulder 
level even with consideration of the veteran's pain (the 
basis of an evaluation beyond 20 percent for the right 
shoulder under Diagnostic Code 5201).  Medical testing has 
failed to indicate such a degree of disability, even with 
consideration of pain.  

With regard to the veteran's left shoulder, the medical 
evidence would not support the conclusion that the veteran 
has limitation of motion at the shoulder level (the 
requirements of a 20 percent evaluation under Diagnostic Code 
5201).  The veteran's own statements do not indicate such a 
disability.  For example, while the veteran has indicated 
that his left shoulder is worse than his right shoulder, his 
complaint that he "can't do anything behind me" (as 
reported by the veteran within the VA examination of October 
2002) would not indicate that a 20 percent evaluation is 
warranted at this time.  As noted above, when limitation of 
motion of the arm is limited to the shoulder level, a 20 
percent evaluation is warranted for the major or minor arm.  
The inability to not reach behind himself would not provide a 
basis to award the veteran's a compensable evaluation for 
either shoulder.  

As noted above, in October 2002, forward elevation was to 115 
degrees, indicating limitation of motion above the shoulder 
level.  This finding provides negative evidence against the 
claim.   

The regulations provide the caveat that functional loss due 
to pain must be supported by adequate pathology as well as 
evidence by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
It is only with consideration of the veteran's complaints of 
pain, however, that the current 20 and 10 percent evaluations 
can be justified.  Accordingly, an increased evaluation under 
this diagnostic code is clearly not warranted.  Impairment of 
the humerus has not been found; accordingly, an increased 
evaluation under Diagnostic Code 5202 is also not found.  
Although the veteran has indicated difficulties with his 
shoulders, including weakness, limitation of motion of the 
arm that would warrant an increase evaluation has not been 
contended nor is indicated within the VA examination report 
or outpatient treatment records following surgery, which the 
Board believes are entitled to great probative value.  

Addressing the merits of the claims above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disabilities at issue 
cause marked interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.

Benign Prostatic Hypertrophy

The RO has evaluated this disability under 38 C.F.R. § 
4.115b, Diagnostic Code 7527 (2003) (prostate gland injuries, 
infections, hypertrophy or post-operative residuals).  
Prostate gland injuries, infections, hypertrophy or post-
operative residuals are evaluated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  Voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed two to four times per day warrants a 40 percent 
evaluation.  Urinary tract infection with recurring 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management warrants a 30 
percent evaluation.  38 C.F.R. § 4.115a.

The Board recognizes that the evidence of record indicates 
both a service-connected disorder, BPH, and a nonservice 
connected disorder associated with the residuals of a 
prostatic carcinoma.  On VA examination in October 2002, the 
examiner stated that the prostatic carcinoma was not a 
service-connected condition.  Based on a review of the 
medical evidence, however, the Board believes at this time 
that it is not possible to separate the effects of the 
service and nonservice-connected conditions and the veteran's 
difficulties with voiding dysfunction must be attributed to 
the service connected condition.  38 C.F.R. § 4.3 (2003).  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of service- and 
nonservice-connected conditions, the doctrine of reasonable 
doubt dictates that the veteran's disability be attributed to 
the service-connected disability).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson and whether he is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

On VA examination in October 2002, the veteran did not have 
incontinence of any significant degree.  Urinary frequency 
between one and two hours, or awakening to void three to four 
times per night (the basis for a 20 percent disability 
evaluation under § 4.115a) was not and has not been 
indicated.  However, on April 5, 2004, medical records 
supplied by the veteran from the VA Medical Center in 
Atlanta, Georgia, indicate the use of an absorbent pad "FOUR 
TIMES A DAY AS NEEDED".  As noted above, voiding dysfunction 
requiring the wearing of absorbent materials, which must be 
changed two to four times per day, warrants a 40 percent 
evaluation.  

Based on a thorough review of the record and the Court 
decision in Fenderson, the Board finds that the preponderance 
of the evidence currently supports 40 percent for BPH from 
April 5, 2004.  No medical record indicates the use of 
absorbent materials more than four times per day (the 
requirements of a 60 percent evaluation) or that the 
requirements of a 40 percent evaluation were meet prior to 
April 2004.  Consequently, an evaluation in excess of 40 
percent is not warranted under the applicable criteria set 
forth in Diagnostic Code 7527 and 38 C.F.R. § 4.115a, and a 
40 percent evaluation is warranted only from April 5, 2004.  
The recent outpatient treatment records submitted by the 
veteran himself, along with the veteran's own contentions, 
would support this finding.  Accordingly, beyond the increase 
cited above, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  

As with the veteran's bilateral shoulder disorders, the Board 
has also considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, there is no competent evidence that the disability 
at issue causes marked interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
October 2002 rating decision that the evidence did not show 
that the criteria for an increased rating had been met.  That 
is the key issue in this case, and the rating decision, as 
well as the SOC informed the appellant of the relevant 
criteria.  The March 2003 SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in April 2003 and April 
2002, the RO sent the veteran notification letters, which 
identified, in general, the information and evidence the RO 
would obtain and the information and evidence that the 
veteran was responsible to provide.  The Board concludes that 
the discussions in the April 2003 and April 2002 letters and 
the SOC adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.
  
With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, in April 2003 and April 2002 letters, the 
veteran was notified that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records.  He was notified that it was still his 
responsibility to make sure that VA received these records.  
See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The April 2003 letter was detailed 
regarding the evidence needed by the veteran and what 
evidence the RO would obtain.   

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In the April 2003 
letter (page two), the veteran was informed to tell "us 
about any additional information or evidence that you want us 
to try to get for you."  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the April 2003 letter was 
sent to the veteran after the RO's October 2002 decision that 
is the basis for this appeal.  As noted in Pelegrini, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  However, in reviewing 
RO determinations on appeal, the Board is required to review 
the evidence of record on a de novo basis and without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.   See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because a RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in  April 2003 was 
not given prior to the RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the SOC was issued to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, which he has 
done, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In written 
argument submitted by the veteran's representative in August 
2004, it was contended that the VA examination reports were 
inadequate for rating purposes.  The Board does not agree.  
The RO satisfied its duty to assist the veteran by obtaining 
his available service and VA medical records as well as 
scheduling a VA examination that completely evaluated the 
conditions at issue.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




	(CONTINUED ON NEXT PAGE)




ORDER

The 20 percent rating for the service-connected degenerative 
joint disease, right shoulder, with impingement, is restored 
beginning April 1, 2001, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to an increased evaluation for degenerative joint 
disease, right shoulder, with impingement, beyond 20 percent 
disabling is denied.

Entitlement to an increased evaluation for degenerative joint 
disease, left shoulder, with bursitis, beyond 10 percent 
disabling is denied.

Prior to April 5, 2004, the assignment of an initial rating 
greater than 10 percent for benign prostatic hypertrophy is 
denied.  

A 40 percent initial rating for benign prostatic hypertrophy 
is granted from April 5, 2004, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

Regarding the evaluation for the residuals of an injury to 
the lumbar spine with arthritis, evaluated currently as 20 
percent disabling, the RO in the March 2003 SOC evaluated 
this condition 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(arthritis due to trauma) and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which pertains 
to limitation of motion of the lumber spine, the veteran may 
be rated using the following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10
Postoperative, cured ...........................0

The Board has also considered Diagnostic Code 5293, 
intervertebral disc syndrome.  Under the rating criteria in 
effect prior to September 23, 2002, intervertebral disc 
syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The RO has not had the opportunity to review the veteran's 
back disorder under this new criteria.  The RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence to the back 
disorder that is not currently of record 
(to specifically include VA or private 
medical evidence, if any).  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession 
(that he has not already submitted), 
should explain the criteria upon which 
his service-connected disability may be 
increased, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should consider the 
claim for increase with specific 
consideration of whether the new criteria 
cited above provides a basis to increase 
the disability evaluation for the 
veteran's back disorder.  If warranted by 
the RO, another examination by 
appropriate specialists of the veteran's 
disability may be undertaken to assist it 
with this determination.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  If the benefit sought on appeal 
remains denied regarding the back 
disorder, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to and discussion of all 
additional legal authority and/or 
evidence considered, including the 
regulations and diagnostic codes cited 
above and full reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO must specifically 
identify the diagnostic code under which 
the veteran's disability is rated. 
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



